CR45624
                                         CR45624
                                                                                                 F /t r=
TII E TATE OF TEXAS                                    N Tl IE 441ST DISTRICT COURT
                                                                            ?OJq ,
V.                                                     MIDLAN D COUNTY, TEXAS
                                                       ;,/ XFILED
                                                             t      IN
                                                     11th  COURT OF APPEALS
                                                        OljTfifC
JESSE VILLAFRA CO JR                                      EASTLAND,
                                                   MIDLAND  CJ ~'1-r f TEXAS
                                                  B~ 05/17/18 4:20:03
                                                                    · X.\S~
                                                                        PM
                                                        SHERRY WILLIAMSON
   TRIAL COURT' CERTIFICATION OF DEFENDANT'S RIGHT OF APP
                                                                                                           Ctin., ~
                                                               Clerk
                                                                 CAIN
       /1, Judge of the trial Court, certify this criminal case:
JL'.:     is not a plea-bargain case, and the defendant has rhe right of appeal;

          is a plea-bargain case. but matter were raised by written motion filed and ruled on
           before trial and not withdrawn or waived, and the defendant has the right of
           appeal;

           is a plea-bargain case, but the trial court has given permission to appeal , and the
           defendant has the right of appeal;

           is a plea-bargain case, and the defendant has      O right of appeal:

           the defendant has\\ aived the right of appeal.

           Signed the ~     of May, 2018.




I ha, e recei ved a copy of this cenification. I ha\'e also been informed of my rights concerning any appeal ol'
this criminal case, including any right to file a pro sc petition for discretional) review pursuant 10 rule 68 of
the l'cxas Rule of Appellate Procedure. I have been admonished that my nnome)' mu~t mail a copy of the
court of appeals" judgment and opinion to my last known address and that I have onl)' 30 days in which to
file a prose petition for discretionary revie\\ in the Court of Criminal Appeals. Tex. R. App. P. 68.2. I
ackno\\ledge that. if I "ish 10 appeal this case and if I am entitlc:d to do so, it ism) dut) to inform m)
appellate anome). b) written communication, or any change in the address at which I am currently living or
any change in my current prison unit. I understand that, because of appellate deadlines, if I fail to timely
inform m) appellate attorney ofan) change in my address. I may lo~c this opportuniL) tu lilc: a prose petition
for discretionary reviel\ .

·~5>e..V, I\
DEFE DA
                 t...bto :(9 ,
                 r
Mai ling address:                                       Mailing address:
                                                         2.uoo ~:\~:it ,HUM:
                                                         {)(A,\ \U. \ 1~~ J~ior
1 elephone ( ) _ ____ _                                 Telephone ('l)f) J 2,u - 5S$''2
Fax() _ __ __                                           Fax 0f 1·W -O\S:\L.\

...A  defendant in a criminal case has the right or appeal under 1hcse rules. 1 he trial court shall enter a
certification of the defendant"s tight to appeal in ever) case in \\ hich it enters a judgment of guilt or other
appeal able order. In a pica bargain case - that is. a case in "hich a defendant"s plea was gui lty or nolo
contendere and the punishment did not exceed the punishment recommended by the prosecutor and agreed
Lo by the defendant - a defendant ma) appeal only: (A) those matters that "ere raised b) written motion filed
und ruloJ on before triul. or ( B) Qf\cr getting the Lri11l 1.:ou11·5 pcnnbliUll lU .ippeal." TEXA Rl,Lt. OJ-
APPLLLATE PROCEDURE 25.2(a)(2)